 Case 2:19-cv-11430-DML-EAS ECF No. 1 filed 05/15/19      PageID.1   Page 1 of 5



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


WILLIAM NEAL,

                        Plaintiff,                Case No.
v.
                                                  Hon.

ROMEO & SON JANITORAL SERVICES, INC.,
ROMEO & JULIET BEDROOMS & DINETTES, INC.,
and ROMEO J. BAZINET III,

                        Defendants.

GOLD STAR LAW, P.C.
Maia Johnson Braun (40533)
Caitlin E. Malhiot (P76606)
Attorneys for Plaintiff
2701 Troy Center Dr., Ste. 400
Troy, Michigan 48084
(248) 275-5200
mjohnson@goldstarlaw.com
cmalhiot@goldstarlaw.com


                                 COMPLAINT

      Plaintiff, William Neal, through his attorneys, Gold Star Law, P.C., for his

Complaint states:


                    PARTIES, JURISDICTION AND VENUE

      1.    Plaintiff William Neal (“Neal”) is an individual who resides in Harper

Woods, Wayne County, Michigan.
 Case 2:19-cv-11430-DML-EAS ECF No. 1 filed 05/15/19         PageID.2    Page 2 of 5



      2.      Defendant Romeo & Son Janitorial Services, Inc. (“Romeo & Son”) is

a Michigan profit corporation that regularly conducts business in Detroit, Wayne

County, Michigan.

      3.      Defendant Romeo & Juliet Bedrooms and Dinettes, Inc. (“Romeo &

Juliet”) is a Michigan profit corporation that regularly conducts business in Detroit,

Wayne County, Michigan.

      4.      Defendant Romeo J. Bazinet III (“Bazinet”) is an owner of both

Romeo & Son and Romeo & Juliet.

      5.      This action arises under the Fair Labor Standards Act of 1938

(“FLSA”) 29 U.S.C. 201, et seq., and jurisdiction of this Court is invoked pursuant

to 28 U.S.C. 1331.

      6.      Defendants reside within this judicial district and the claims asserted

in the action arose within this district. Venue is proper in this Court pursuant to 28

U.S.C. 1391(b)

                           FACTUAL ALLEGATIONS

      7.      Defendants own and operate a furniture store in Detroit, Michigan.

      8.      Defendants employed Neal as a laborer from October 4, 2013 until

May 4, 2019.

      9.      Amongst other tasks, Neal loaded and unloaded furniture for

Defendants.


                                          2
 Case 2:19-cv-11430-DML-EAS ECF No. 1 filed 05/15/19        PageID.3   Page 3 of 5



      10.    Defendants compensated Neal on an hourly basis. Neal’s rate of pay

increased by $1 most of the years during the span of his employment.

      11.    Neal’s regular rate of pay at the start of his employment, in

approximately October 2013, was $7.40 per hour.

      12.    Neal’s regular rate of pay at the end of his employment, in

approximately May 2019, was $13.00 per hour.

      13.    Neal worked an average of 55 hours per week.

      14.    Defendants were required to compensate Neal at 1 ½ times his rate of

pay for hours worked in excess of 40 hours per week.

      15.    Defendants never compensated Neal at 1 ½ times his rate of pay for

hours worked in excess of 40 hours per week. Defendants instead compensated

Neal at his regular rate of pay for all hours worked.

      16.    From the beginning of his employment, the pay Neal received from

Defendants was paid in cash and Neal did not receive pay stubs.

      17.    On a few occasions, and at the request of Neal for purposes of

supporting a rental application for an apartment, Defendants supplied Neal with

some representative paystubs.

      18.    Neal was not, at any time during his employment, exempt from the

overtime pay requirements of the FLSA.




                                          3
 Case 2:19-cv-11430-DML-EAS ECF No. 1 filed 05/15/19          PageID.4    Page 4 of 5



      19.      All hours worked by Neal, including overtime hours, were worked at

the direction and with the sufferance of Defendants.

      20.      Defendants’ failure to pay overtime in violation of the FLSA was

willful, with knowledge, or with reckless disregard of the statutory overtime

requirements.

                     CAUSE OF ACTION
     VIOALTION OF THE FAIR LABOR STANDARDS ACT OF 1938

      21.      Plaintiff incorporates the foregoing allegations of this Complaint as if

fully stated herein.

      22.      Defendants are “employers” within the coverage of the FLSA. 29

U.S.C. 203(d).

      23.      Plaintiff is an “employee” within with coverage of the FLSA. 29

U.S.C. 203(e).

      24.      Defendants are an “enterprise engaged in commerce” as defined by

the FLSA. 29 U.S.C. 203(s).

      25.      Defendants had revenues in excess of $500,000 per year during the

time of Neal’s employment with Defendants. 29 U.S.C. 203(s).

      26.      Pursuant to Section 207 of the FLSA, Defendants were required to

pay Plaintiff 1 ½ times his regular hourly rate of pay for hours worked in excess of

40 per week.



                                           4
 Case 2:19-cv-11430-DML-EAS ECF No. 1 filed 05/15/19        PageID.5    Page 5 of 5



      27.   Defendants violated Section 207 of the FLSA by failing to pay

Plaintiff 1 ½ times his regular hourly rate of pay for hours worked in excess of 40

per week.

      28.   Pursuant to Section 216(b) of the FLSA, Defendants are liable to

Plaintiff for unpaid overtime compensation, plus an additional equal amount as

liquidated damages, together with reasonable attorney fees and costs.

      WHEREFORE, Plaintiff, William Neal, requests that this Court award him

at least $12,280.20 in actual overtime wages, an equal amount as liquidated

damages, his reasonable costs and attorney fees, and such other relief as this Court

deems appropriate.



                                             Respectfully submitted,

                                             GOLD STAR LAW, P.C.

                                               /s/ Maia Johnson Braun
                                             Maia Johnson Braun (P40533)
                                             Attorneys for Plaintiffs
                                             2701 Troy Center Dr., Ste. 400
                                             Troy, Michigan 48084
                                             (248) 275-5200
                                             mjohnson@goldstarlaw.com
Dated: May 15, 2019




                                         5
